Mr. Chief Justice McIver,
dissenting. It seems to me that there were but two questions presented by, the pleadings in this case: (1) Whether the transfers of their property, made by D. R. & W. B. Crawford to their sister, D. M. Crawford, were void under the provisions of the assignment act (section 2014, 2015, Gen. Stat.) (2) Whether such transfers were made with intent to hinder, delay and defraud the creditors of D. B. & W. B. Crawford, and, therefore, void under the statute of Eliza*68befch. Both of these questions were considered and determined by the Circuit Judge. His conclusion in regard to the first question is approved by Mr. Justice McGowan, and in this I concur. The second question depends mainly, if not entirely, upon matters of fact; and under the well settled rule, the conclusion reached by the Circuit Judge must be sustained, unless there is either no testimony to support it, or it is manifestly against the weight of the testimony. It certainly cannot be said that there is no testimony to sustain the conclusion reached by the Circuit Judge, nor, do I think, can it justly be said that his conclusion is against the manifest weight of the testimony. Indeed, the weight of the testimony, as it seems to me, is in favor of the view taken by the Circuit Judge. There is no sufficient evidence to show that Miss D. M. Crawford participated in, or even had any guilty knowledge of, the fraud, if fraud there was; and that, under the authorities, is clearly necessary to set aside a conveyance or transfer of property impeached for actual fraud. Nor does it seem to me that there was any such gross inadequacy of consideration as would imply fraud.
If, then, there is no ground for reversing the judgment, I do not think that the case can be sent back for the purpose of enabliug the plaintiffs to apply for an amendment, to their complaint, which was not asked for below or ruled upon by the Circuit Judge. This court, in the exercise of its appellate power, can only review some rulings below; and when there' has been no ruling, and none asked for, I do not see what there is for this court to review. The rule, as I understand it, is that where this court finds no error in the judgment appealed from, the case cannot be remanded for the purpose of enabling the appellant to apply for an amendment making a new or different case, which .had not been applied for in the Circuit Court, and upon which, therefore, that court had never been called upon to pass. Field v. Watson, 23 S. C., at pages 54 and 55.
It is true, however, that where, as in the cases of Finley v. Robertson, 17 S. C., 435; Graveley v. Graveley, 20 Id., 93; and Elder v. Greene, 34 Id., 154—this court has found other errors *69in the judgment appealed from, rendering it necessary to remand the case, it may grant permission to apply for leave to amend iu the Circuit Court; but I do not think any case can be found where this court has undertaken to remand a case in which no error has been found, simply for the purpose of enabling the appellant to move for an amendment which had never been applied for in the Circuit Court, and upon which, therefore, that court had never made, nor been called upon-to make, any ruling’.
It seems to me, therefore, that the judgment of the Circuit Court should be affirmed.
Judgment reversed.